Citation Nr: 9924536	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for service 
connected lumbosacral strain, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased evaluation for service-
connected traumatic arthritis of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to March 
1992.  Service in the Persian Gulf War is indicated by the 
evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for traumatic 
arthritis of the right knee, evaluated as zero percent 
disabling, and lumbosacral strain, evaluated as 10 percent 
disabling.  The veteran appealed the evaluation assigned to 
both disabilities, and in a February 1998 rating decision, 
the RO granted a 10 percent evaluation for traumatic 
arthritis of the right knee.  The case was thereafter 
transferred to the St. Petersburg, Florida RO.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the disability ratings assigned.

The Board notes that in February 1995, this case was remanded 
by the Board for further development. 

The Board also notes that during the pendency of this appeal, 
in March 1997, the RO granted the veteran's claim of 
entitlement to service connection for traumatic arthritis of 
the thoracic spine at T8 through T12 with wedging, evaluated 
as 10 percent disabling, and in January 1999, the RO granted 
the veteran's claim of entitlement to service connection for 
deltoid bursitis of the right shoulder, evaluated as 20 
percent disabling.  As the veteran has not expressed 
disagreement with the disability ratings or effective dates 
assigned in these decisions, these issues are not presently 
before the Board.  38 C.F.R. §§ 20.201, 20.302 (1998)


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
currently manifested by characteristic pain on motion with 
associated functional loss, but not by muscle spasm on 
extreme forward bending.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
When a veteran is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of a 
rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).

Since the claims are well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claims.  See 38 U.S.C.A. § 5107(a).  In order to assist 
the veteran in the development of his claims, the Board 
previously remanded this case to obtain an adequate 
orthopedic examination.  Such examinations were provided by 
the RO in May 1998 and June 1998.  Additionally, in 
accordance with remand instructions, in July 1995 the RO 
attempted to obtain from the veteran the names of any 
additional health care providers that may have treated the 
veteran for his service-connected disabilities since service.

The Board finds that its remand orders were fully complied 
with as required by Stegall v. West, 11 Vet. App. 268 (1998), 
and with respect to the issue of entitlement to an increased 
evaluation for service-connected lumbosacral strain, that the 
VA has satisfied its duty to assist the veteran under 
38 U.S.C.A. § 5107(a).  However, as discussed in the remand 
section below, the Board finds that further development is 
necessary in regard to the veteran's claim of entitlement to 
an increased evaluation for traumatic arthritis of the right 
knee.

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Under this Diagnostic Code 5295, which pertains to 
lumbosacral strain, a 10 percent rating is warranted where 
there is characteristic pain on motion; a 20 percent rating 
is warranted where there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position; and a 40 percent rating, the highest 
available rating under Diagnostic Code 5295, requires a 
severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The veteran reportedly injured his back after falling out of 
a truck in 1988.  Service medical records show numerous 
complaints of low back pain from 1988 until discharge. 

In March 1992, the veteran filed a claim of entitlement to 
service connection for a back injury sustained in service.

In April 1992, the veteran was provided with a general 
medical examination.  The veteran reported that after falling 
out of the truck in service, he began to experience low back 
pain extending down into the buttocks, which gradually became 
worse.  The veteran reported that it is difficult for him to 
stand still for over an hour, and that he is unable to bend 
over for minimal motion.  The veteran also indicated that 
this pain worsens when he walks up or down stairs.  

The April 1992 VA physician noted decreased range of motion 
in the lumbosacral spine in all directions due to pain, with 
flexion noted to 45 degrees, extension to 15 degrees, lateral 
flexion to the left to 10 degrees, and lateral flexion to the 
right to 15 degrees.  The VA physician also noted no motor or 
sensory deficit, no degenerative disc disease of the 
lumbosacral spine on x-rays, and that straight leg-raising 
tests were negative.

In October 1992, the veteran was granted service connection 
for lumbosacral strain, evaluated as 10 percent disabling.

The veteran filed a notice of disagreement with the 
disability rating assigned, and in February 1993, he filed a 
substantive appeal in which he contended he suffers from 
continuous back pain, which can become worse depending on his 
activity or position.  The veteran claimed that he has 
trouble sleeping due to the pain, that he can no longer 
exercise or enjoy certain games because of his injury, and 
that he is now limited in the type of jobs he can perform.  
The veteran indicated that he experiences muscle spasm in his 
lower back, and that the pain is getting worse. 

In June 1993, the veteran requested another physical 
examination because he disagreed with the first VA examiner's 
report and felt that his condition had since worsened.

In February 1995, in accordance with the veteran's request, 
the Board remanded the case to obtain an additional 
orthopedic examination in which more thorough tests and x-
rays could be conducted.

In  August 1995, a general medical examination was conducted.  
The veteran reported dull right shoulder, right neck, and 
upper back pain, and that this pain interferes with his 
ability to lift objects or do anything else with his 
shoulder.  The veteran also reported chronic low back since 
he fell off of a truck during service in 1988, and decreased 
flexibility and mobility.  However, it appears from the 
record that few, if any, findings were made regarding the 
veteran's lumbosacral strain.  The VA examiner diagnosed the 
veteran with chronic low back pain and chronic decreased 
range of motion and pain.  However, most of the findings 
noted in the medical report related to the veteran's knee and 
shoulder disabilities.

Later in February 1998, the RO found that although the August 
1995 VA examination was conducted in connection with the 
remand, the examination did not meet all of the requirements 
set forth by the Board.  Therefore, the RO provided the 
veteran with a further spinal examination in May 1998.

In May 1998, x-rays were made of the veteran's spine.  The VA 
radiologist noted that the radiographic findings of the 
lumbosacral spine were within normal limits.  Intervertebral 
disc spaces were noted as relatively well preserved, with no 
definite findings of erosion of the vertebral body pedicles, 
spondylolysis, spondylolisthesis, or acute displaced 
fracture.

In May 1998, a VA examination was conducted.  The veteran 
reported pain at different levels and segments of his spine, 
but mostly across the lower back without any symptoms of 
numbness, tingling, or extension down to the legs.  The VA 
physician noted normal musculature of the back, with no 
significant signs of spasm.  The lumbosacral spine revealed 
pain on flexion at 60 degrees that increased in intensity up 
to 90 degrees.  Extension was noted as practically normal up 
to 30 degrees.  During lateral flexion to the right side, 
pain was noted to begin at 10 degrees, which increased in 
intensity up to 20 degrees.  During lateral flexion to the 
left side, pain was noted to begin at 20 degrees, which 
increased in intensity up to 30 degrees.  The VA physician 
noted that x-rays revealed normal lumbosacral segments, and 
diagnosed the veteran with chronic lumbosacral strain.

Analysis

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran's service-connected lumbosacral strain is 
currently assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 [lumbosacral strain].  
The Board believes that bases on the diagnosis, history and 
symptomatology of the veteran's disability, Diagnostic Code 
5295 is the most appropriate.

The competent and probative evidence of record shows that the 
veteran's disability is manifested by characteristic pain on 
motion, as required for a 10 percent rating under Diagnostic 
Code 5295.  The Board finds that the veteran's disability 
does not warrant a rating of 20 percent under Diagnostic Code 
5295, as competent and probative evidence of record does not 
show muscle spasm on extreme forward bending.  Although the 
Board recognizes that the veteran has at times claimed that 
experiences muscle spasms in his back, the May 1998 VA 
physician specifically found normal musculature in the back 
with no significant signs of spasm.  Additionally, the other 
competent medical evidence of record is negative for any 
indication of muscle spasm in the lower back.  In addition, 
the medical evidence in this case, which has been described 
in detail above, does not reveal any symptomatology which 
would be consistent with a 40 percent disability rating, and 
the veteran has identified no such symptomatology.

However, the Board has also considered whether an evaluation 
in excess of 10 percent is warranted on the basis of 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45.  
Both the April 1992 and May 1998 VA examiners found decreased 
range of motion due to pain, which is consistent with the 
veteran's repeated complaints of decreased flexibility and 
mobility in his back.  The veteran has also complained that 
his back pain has resulted in difficulty standing, trouble 
sleeping, difficulty walking up or down stairs, and a 
decrease in the amount of physical activities in which he can 
participate.  In light of both the competent medical evidence 
of record and the veteran's subjective complaints, the Board 
concludes that the veteran's lumbosacral strain results in 
additional functional loss beyond that contemplated by the 10 
percent schedular criteria of Diagnostic Code 5295.  
Therefore, the Board finds that veteran's lumbosacral strain 
warrants an additional 10 percent disability rating under 
38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. at 207-208.

In summary, the competent and probative medical evidence of 
record shows that the veteran's lumbosacral strain causes 
characteristic pain on motion, with resulting functional loss 
associated with that pain.  This evidence is consistent with 
a disability rating of 10 percent under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5295, with an additional 
10 percent under 38 C.F.R. § 4.40 and 4.45.

Additionally, the Board notes that in Fenderson  v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the Board believes that the evidence 
discussed above allows for the assignment of a 20 percent 
disability rating effective from March 1992, the date of the 
veteran's initial claim of entitlement to service connection.


ORDER

An increased evaluation of 20 percent for lumbosacral strain 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

REMAND

As stated above, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash, 8 Vet. App. at 224.  Therefore, since the veteran's 
claim of entitlement to an increased evaluation for traumatic 
arthritis of the right knee is well grounded, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a).

The Board notes that during the May 1998 VA examination, the 
veteran reported that he had been treated at the VA 
outpatient clinic in Tallahassee, Florida, and that he was 
given a right knee brace at that clinic.  While the Board 
regrets the delay involved in again remanding this case, the 
Board finds that obtaining these treatment records is 
necessary in order to fulfill the VA's duty to assist the 
veteran under 38 U.S.C.A. § 5107(a).

Accordingly, the case is remanded for the following action:

1. The RO should request that the veteran 
provide the names and addresses of any 
health care providers who may have 
recently treated the veteran for 
traumatic arthritis of the right knee.  
After securing the necessary 
authorization, the RO should attempt 
to obtain copies of any pertinent 
treatment records identified by the 
veteran, in response to this request, 
which have not been previously 
secured.  Regardless of whether the 
veteran identifies or submits any 
additional evidence, the RO must 
attempt to obtain records of treatment 
that the veteran may have received 
from the VA outpatient clinic in 
Tallahassee since 1997.

2. After the action requested has been 
completed to the extent possible, the 
RO must review the veteran's claims 
folder and ensure that all necessary 
development has been conducted and 
completed in full.  Once the RO is 
satisfied that no further development 
is necessary, the RO should then 
readjudicate the veteran's claim with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
by the RO pursuant to this remand.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

